Citation Nr: 9904243	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the spine.

2.  Entitlement to service connection for osteoarthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had recognized active service in the Commonwealth 
Army of the Philippines in the service of the United Stated 
Armed Forces in the Far East from December 1941 to January 
1943 and from March 1945 to March 1946, and he was a prisoner 
of war of the Japanese from May 1942 to January 1943.  These 
matters come to the Board of Veterans' Appeals (Board) from a 
February 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for a 
heart disorder, hypertension, osteoarthritis, and bronchitis.

In a July 1995 rating decision the RO granted service 
connection for ischemic heart disease due to beriberi-related 
edema, and assigned a 30 percent disability rating for the 
disorder.  In an August 1996 decision the Board determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
bronchitis and hypertension.  The Board finds, therefore, 
that the issues of entitlement to service connection for 
heart disease, hypertension, and bronchitis are no longer in 
contention.  See Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the 
benefit sought on appeal is granted or a final appellate 
decision has been issued by the Board).

In a December 1990 decision the Board denied entitlement to 
service connection for traumatic arthritis with fibromyositis 
of the left shoulder and osteoarthritis of the toes of both 
feet and the right knee.  In the February 1994 rating 
decision referenced above, the RO denied entitlement to 
service connection for "osteoarthritis," but did not 
specify the affected joint.  When this case was previously 
before the Board in August 1996, the issue of entitlement to 
service connection for osteoarthritis was remanded to the RO 
for the purpose of ascertaining the specific joints for which 
service connection for osteoarthritis was being claimed.  

In a November 1996 statement the veteran reported that he was 
claiming service connection for osteoarthritis of the spine 
and right knee on the basis of the presumption of service 
connection for traumatic osteoarthritis for former prisoners 
of war.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998) 
(the veteran can clarify the scope of his appeal subsequent 
to filing).

The veteran is claiming entitlement to service connection for 
osteoarthritis of the spine and right knee on the basis that 
the disorders are presumed to have been incurred in service 
because he is a former prisoner of war.  38 U.S.C.A. 
§ 1112(b).  Although the Board previously denied service 
connection for osteoarthritis of the right knee in December 
1990, new and material evidence is not required in order for 
the Board to consider the merits of the veteran's claims.  
See Suttmann v. Brown, 5 Vet. App. 127 (1993) (the 
requirement to submit new and material evidence for a 
previously denied claim does not apply to claims for prisoner 
of war presumptive disorders).

In a September 1997 rating decision the RO denied entitlement 
to a disability rating in excess of 30 percent for the 
service-connected heart disorder.  During an August 1998 
hearing the veteran expressed disagreement with the denial of 
an increased rating, and his statement constitutes a notice 
of disagreement with the September 1997 rating decision.  
This issue has not been developed for appeal and is being 
remanded to the RO for appropriate development and the 
issuance of a statement of the case.  38 C.F.R. § 19.26.

In an April 1991 statement the veteran raised the issue of 
entitlement to service connection for PTSD, and subsequent to 
the certification of his appeal he raised the issues of 
entitlement to service connection for a gastrointestinal 
disorder, including peptic ulcer disease, and peripheral 
neuropathy.  These issues have not yet been adjudicated by 
the RO and are referred to the RO for appropriate action.  
See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are 
raised for the first time on appeal should be referred to the 
RO for appropriate action).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  A traumatic injury or osteoarthritis of the spine or 
right knee was not shown in service, and the osteoarthritis 
of the spine and right knee that were first demonstrated many 
years after service are not shown to be related to an in-
service disease or injury, including the veteran's treatment 
as a prisoner of war.


CONCLUSION OF LAW

Osteoarthritis of the spine or right knee was not incurred in 
or aggravated by active service, nor may the disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112(b), 5107 (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the 
musculoskeletal system or traumatic injury of any type.  The 
records show that on release from the concentration camp at 
Malaybalay, Bukidnon, his physical condition was described as 
"well."  Physical examinations in July and December 1945 
revealed no musculoskeletal defects.  In his July 1945 
Affidavit for Philippine Army Personnel he reported incurring 
no diseases or injuries during service.

In a January 1946 affidavit, an individual with whom the 
veteran served attested that the veteran had been captured by 
the Japanese in December 1944 and sentenced to death due to 
his guerrilla activities, but that he escaped from the 
Japanese.

The report of an October 1964 physical examination, which was 
conducted when the veteran was a member of the Philippine 
Constabulary, shows that no spinal or other musculoskeletal 
defects were noted.  The report of a February 1965 
examination on his retirement from the Philippine 
Constabulary indicates that he had fibromyositis of the left 
shoulder and degenerative osteoarthritis of the right knee.

A June 1988 medical certificate shows that the veteran 
received treatment in October 1987 and April 1988 for anxiety 
reaction and osteoarthritis, and an additional July 1988 
medical certificate also shows that he was seen twice in 1987 
and twice in 1988 for anxiety reaction, osteoarthritis, and 
acute gastritis.  Neither medical report provides a 
description of the affected joints or any etiology for the 
disorder.

In a November 1988 questionnaire that was obtained in 
conjunction with a prisoner of war protocol examination, the 
veteran reported being physically tortured by the Japanese.  
The examination revealed that he had osteoarthritis in the 
toes of both feet, but no other musculoskeletal 
abnormalities.

In a December 1989 substantive appeal the veteran reported 
that from January 1943 to February 1945, at which time he was 
shown to be in no casualty status, he was a prisoner of the 
Japanese in Davao City.  He stated that during this time he 
was confined and tortured by the Japanese because he was 
relaying intelligence information to the guerrillas.  During 
a May 1990 hearing he testified that when he was caught 
relaying intelligence information, he received several blows 
to his body.  In an April 1991 statement he reported having 
suffered extreme torture while a prisoner of the Japanese, 
including having been beaten until unconscious many times.

VA treatment records indicate that in August 1991 the 
veteran's diagnoses included diffuse osteoarthritis.  In 
December 1991 he reported having been a prisoner of war of 
the Japanese for four years, at which time he suffered 
beatings, weight loss, and edema.  At the time of the 
examination he was noted to probably have osteoarthritis of 
the right knee, the left wrist, and the left shoulder.  The 
examiner also noted that the veteran had injured his left 
shoulder in 1989, and that he had multiple injuries as a 
prisoner of war due to trauma.  A January 1992 treatment 
record shows that he was status post multiple trauma with 
osteoarthritis.  The treatment records do not provide any 
clinical findings indicating that the veteran had incurred 
multiple traumas.

The evidence shows that an October 1993 private X-ray study 
revealed advanced osteoarthritis in the lumbosacral spine, 
and an X-ray study in November 1993 showed prominent 
degenerative osteoarthritic changes in the thoracic spine.

A January 1994 private medical report indicates that the 
veteran was receiving treatment for osteoarthritis, among 
other disorders.  The physician did not report the affected 
joints or the etiology of the disorder.

The report of a January 1995 X-ray study of the right knee 
shows that the examination revealed degenerative 
osteoarthritic changes with narrowing of the joint space, 
which was assessed as osteoarthritis.

During a February 1995 hearing the veteran testified that he 
was currently receiving treatment for osteoarthritis, which 
had begun in the early part of 1991.

VA treatment records indicate that beginning in April 1995, 
the veteran's medical diagnoses included degenerative joint 
disease, which in April 1996 was shown to pertain to the 
right knee.  In July 1996 he complained of pain in the right 
knee of five years duration, and an X-ray study of the right 
knee revealed osteophytes of the tibial spine and patella.  
His complaints were assessed as mild to moderate 
patellofemoral osteoarthritis.

In a November 1996 statement the veteran reported that he was 
a prisoner of war of the Japanese from May 1942 until the 
liberation of the Philippines in 1945.  He stated that during 
this time he performed forced labor in the city of Davao, 
including loading and unloading supplies at the wharves, 
farming the Japanese plantations, and pounding rocks and 
stones to be used in constructing airfields.  He also stated 
that he was periodically slapped, kicked, and beaten, and 
that in the latter part of 1944 he was hog-tied, tortured, 
and confined for four days without food or water because he 
was suspected of passing intelligence information to the 
guerrillas.  He claimed to have osteoarthritis in the back 
and right knee due to the abuse that he suffered during the 
war.

An April 1997 VA X-ray study of the chest revealed 
degenerative changes in the thoracic spine, which was 
assessed as spondylosis.  An April 1997 private medical 
report shows that the veteran had received treatment since 
1993 for various disorders, including degenerative 
osteoarthritis.

In conjunction with a November 1997 VA orthopedic 
examination, the veteran reported having been tortured while 
a prisoner of war of the Japanese, including repeated blows 
to the right leg.  He complained of having right knee pain 
since that time that gradually progressed as he got older, 
but he denied having received any treatment for the right 
knee.  An X-ray study showed early tricompartment 
degenerative arthritis, and the examiner provided a diagnosis 
of degenerative arthritis of the right knee.  The examiner 
also stated that, although the veteran reported having right 
knee symptoms since he was tortured by the Japanese, his 
symptoms were caused by progressive degenerative arthritis 
secondary to the aging process.  The examiner's assessment 
included a review of the claims file.

In May 1998 the veteran was again provided a VA orthopedic 
examination.  The examiner, who had also conducted the 
November 1997 examination, noted that during the November 
1997 examination the veteran made no complaints pertaining to 
the back.  

The veteran denied having any neck or back pain during the 
May 1998 examination.  As the result of a physical 
examination and X-ray studies, which revealed multiple levels 
of degeneration of the cervical spine and degenerative disc 
disease at multiple levels of the lumbar spine, the examiner 
provided a diagnosis of cervical and lumbar spondylosis 
(degenerative disc disease).

During an August 1998 hearing the veteran testified that he 
was first told that he had osteoarthritis in 1994.  He also 
testified to having been beaten, kicked, and abused while a 
prisoner of war of the Japanese, and of being used for forced 
labor.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

If a veteran is a former prisoner of war who was detained for 
not less than 30 days, and post-traumatic osteoarthritis 
develops to a degree of 10 percent or more at any time after 
active service has ended, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1112(b); 38 C.F.R. §§ 3.307, 
3.309(c).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The Board concludes that the veteran's claim for service 
connection for osteoarthritis of the spine and right knee is 
well grounded because the evidence shows that it is 
plausible.  VA has a duty, therefore, to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

The relevant evidence pertaining to the issue consists of the 
veteran's service records, private and VA treatment records, 
the reports of VA examinations in November 1997 and May 1998, 
and the veteran's statements and testimony.  The Board 
concludes that all relevant data have been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
service connection for osteoarthritis of the spine and right 
knee is not warranted.  The evidence shows that the veteran 
was a prisoner of war for not less than 30 days, and that he 
has osteoarthritis of the spine and the right knee.  The 
evidence does not show, however, that the osteoarthritis is 
related to an in-service disease or injury.

The veteran's service medical records, including physical 
examinations in July and December 1945, are negative for any 
complaints or clinical findings pertaining to the 
musculoskeletal system.  Osteoarthritis of the right knee was 
initially documented in February 1965, and osteoarthritis of 
the spine was initially documented in October 1993.  None of 
the medical evidence indicates that the osteoarthritis is 
related to an in-service disease or injury.  


The examiner's assessment in December 1991 that the veteran 
had multiple injuries as a prisoner of war due to trauma is 
not probative because the assessment was based on the 
veteran's reported history that is not supported by the 
contemporaneous records.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept 
physician's opinions that are based on the veteran's 
recitation of medical history).

The veteran claims that he is entitled to service connection 
for osteoarthritis of the spine and right knee because he was 
formerly a prisoner of war.  The presumption of service 
connection for osteoarthritis for former prisoners of war 
applies to post-traumatic osteoarthritis, not degenerative 
arthritis.  See Cross v. Derwinski, 2 Vet. App. 150 (1992); 
38 C.F.R. § 3.309(c).  The veteran's service records make no 
reference to his having incurred a trauma during service, 
none of the medical evidence shows that the osteoarthritis is 
of traumatic origin, and the examiner in November 1997 
provided the opinion that the osteoarthritis of the right 
knee was due to the aging process.  

Although the veteran's assertion of having been beaten, 
kicked, and abused while a prisoner of war is presumed to be 
true, evidence of the in-service event is not sufficient to 
show service connection; medical evidence, including evidence 
of traumatic osteoarthritis, is required to show a 
relationship between the current medical diagnosis and the 
in-service event.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Because the evidence does not show that the veteran has post-
traumatic osteoarthritis, which would entitle him to the 
presumption of service connection, and the current diagnosis 
of degenerative arthritis is not shown to be related to an 
in-service disease or injury, the Board has determined that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for osteoarthritis of the 
spine and right knee.


ORDER

Entitlement to service connection for osteoarthritis of the 
spine and right knee is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As previously stated, during the August 1998 hearing the 
veteran expressed disagreement with the denial of an 
increased rating for his service-connected heart disorder.  
To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

After undertaking any additional 
development that is deemed to be 
appropriate, the RO should re-adjudicate 
the issue of entitlement to an increased 
rating for the veteran's heart disorder.  
38 C.F.R. § 19.26 (1998).  If the benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a statement of the case 
pertaining to that issue and be given the 
opportunity to respond.

If the veteran is successful in perfecting an appeal of the 
denial of entitlement to an increased rating for the heart 
disorder, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

